Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Mr. Kevin MacDonald, on Jan. 5, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claims 1, 5 and 11 have been amended as shown below.  Claims 2, 13-15, 22 and 23 have been canceled, as shown below.  Claims 3, 4, 6-10, 12, 16-21 remain as shown in the amended claim set of Jan. 24, 2020.  Of these claims, claims 18-20 have been canceled.   

1.  (currently amended) A recombinant cyanobacterial cell comprising (i) at least one nucleic acid construct encoding a heterologous phosphopantetheinyl transferase (PPTase) and (ii) at least one genetic modification that alters the expression of an endogenous PPTase.

2.  (canceled)

5. (currently amended)   The recombinant cyanobacterial cell according to claim 1, wherein the genetic modification that alters the expression of the [[an]] endogenous PPTase 

11.  (currently amended) A method for producing a chemical compound of interest with the [[a]] recombinant cyanobacterial cell of claim 1, comprising 
a) culturing the recombinant cyanobacterial cell of claim 1 under conditions permitting the production of said chemical compound of interest, and
b) isolating or recovering said compound of interest.

13 – 15.  (canceled)
22 – 23.  (canceled)

The following is an examiner’s statement of reasons for allowance.  The claims as amended above are free of the prior art and recite definite and clear claim language.  Skraly et al. (WO 2015/200335 A1) disclose a recombinant cyanobacterium comprising a heterologous β-ketoacyl-ACP (acyl carrier protein) synthase III gene and a heterologous phosphopantetheinyl transferase (PPTase) gene.  The heterolgous genes may be integrated into the chromosome or on plasmids.  This cyanobacterium synthesizes significant quantities of chemical compounds that are carbon-based products of interest, more specifically alkanes, alkenes, organic acids, aldehydes, alcohols and fuels (diesel, gasoline, jet fuel).  See paragraphs 3-13, 65, 90, 108-111, 114 and 128-130, 137, 138.  The reference discloses that the recombinant cyanobacterium (or other host cell) comprises a disruption or deletion or mutation that reduces or eliminates the activity of an enzyme in the host cyanobacterium (or other cell); see paragraph 109.  But the reference does not disclose that this enzyme is an endogenase PPTase. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2021-11-17